Per Curiam.

Appellant Edwin L. DeCambra is a claimant who applied for unemployment insurance benefits in 1975 under chapter 383, Hawaii Employment Security Law. Following an informal interview with the Department of Labor claims examiner, appellant was declared to be ineligible for the claimed benefits as he was determined to be not “available for work” under Hawaii Revised Statutes § 383-29(a)(3) and his claim was denied.
The decision of the claims examiner was upheld by the Department’s referee following a de novo hearing, and the referee’s decision was likewise upheld by the circuit court upon appeal.
This appeal presents the identical issues resolved in the prior case of Ainoa v. Unemployment Compensation Appeals Division, 62 Haw. 286, 614 P.2d 380 (1980).
On the basis of Ainoa, this case is reversed and remanded.